Exhibit 10.33

 

Execution Version

 

AGREEMENT

 

THIS AGREEMENT is made and entered into as of the 8th day of September, 2015by
and betweenShanghai Wisdom & Wealth Investment & Management Co., Ltd., an entity
organized under the laws of the People's Republic of China ("Wisdom & Wealth")
and Armco Metals Holdings, Inc., a Nevada corporation (the "Guarantor").

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the terms of that certain Notice of Debt Transfer dated
October 15, 2014 (the "Debt Transfer Agreement"), the Bank of China Lianyungang
Branch approved the transfer of the loan from Armco (Lianyungang) Renewable
Metals, Inc., an entity organized under the laws of the People's Republic of
China and a wholly-owned subsidiary of the Guarantor (the "Borrower") of CNY 50
million (the "Loan") to Lianyungang Chao Yang Construction Development Co.,
Ltd., an entity organized under the laws of the People's Republic of China
("Lianyungang Chao Yang").

 

WHEREAS, on December 25, 2014, China Orient Asset Management Corporation, an
organization authorized by the People’s Bank of China to dispose of bad assets
from banks primarily from Bank of China, transferred the Loan toLianyungang Chao
Yang.

 

 

WHEREAS, on March 6, 2015, under the terms of a letter of agreement Lianyungang
Chao Yang modified the Loan (the "Loan Modification").

 

WHEREAS, the Borrower has not made the schedule minimum repayments in accordance
with the terms of the Loan Modification.

 

WHEREAS, pursuant to the terms and conditions of that certain Debt Purchase
Agreement dated September 7, 2015 by and between Lianyungang Chao Yang and
Wisdom & Wealth, Wisdom & Wealth purchased the Loan from Lianyungang Chao Yang.

 

WHEREAS, the Guarantor had fully guaranteed the payment of the Loan to
Lianyungang Chao Yang in accordance with the terms of that certain Guaranty
dated September 7, 2015 (the "Guaranty"), which such Guaranty was transferred to
Wisdom & Wealth in connection with its acquisition of the Loan.

 

WHEREAS, the Loan is due on or before December 31, 2015 (the "Maturity Date").

 

WHEREAS, at June 30, 2015 the Borrower owed $4,092,457 under the Loan (the "Loan
Balance").

 

WHEREAS, the Guarantor and Wisdom & Wealthare each desirous of permitting Wisdom
& Wealthto convert the Loan Balance into shares of its common stock pursuant to
the terms and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, it is hereby agreed as follows:

 

1.     Recitals. The foregoing recitals are true and correct.

 

2.     Definitions. When used in this Agreement,

 

 

 
1

--------------------------------------------------------------------------------

Execution Version
 

 

"Affiliate" means, with respect to any Person, any other Person that, directly
or indirectly, through one or more intermediaries, controls, or is controlled
by, or is under common control with, such Person, and the term “control”
(including the terms “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through
ownership of voting securities, by contract or otherwise.

 

"Beneficial Owner"means any Person who, directly or indirectly, through any
contract, arrangement, understanding, relationship, or otherwise has or shares
(i) voting power which includes the power to vote, or to direct the voting of,
such security; and/or (ii) investment power which includes the power to dispose,
or to direct the disposition of, such security; provided, further, that aPerson
shall be deemed to be the beneficial owner of a security if that Person has the
right to acquire beneficial ownership of such securitywithin 60 days.

 

"Common Stock" means the common stock, par value $0.001 per share, of the
Guarantor.

 

"Conversion Amount" means, with respect to any Conversion (as hereinafter
defined), the amount of the LoanBalance to be converted in such Conversion.

 

"Conversion Price" means 85% multiplied by the Market Price, provided, however,
that the Conversion Price may not be less than $0.20 per share.

 

"Conversion Shares" means the shares of Common Stock issued upon the Conversion
of the Loan Balance.

 

"Exchange Approval Date" means the date following the Stockholder Approval Date
that NYSE Regulation, Inc. gives the Guarantor written notice of its approval of
(i) the Additional Listing Application covering the Conversion Shares, and (ii)
the continued listing of the Guarantor's Common Stock on the NYSE MKT without
the requirement for the Guarantor to requalify for listing.

 

“Market Price” means the volume weighed average price (VWAP) for the Common
Stock during the 10 Trading Days ending on the latest complete Trading Day prior
to the Conversion Date as determined by Bloomberg or such other reliable
reporting service as mutually agreed upon by Wisdom & Wealth and the Guarantor.

 

"Person" means a natural person, company, corporation, partnership, association,
trust or any unincorporated organization.

 

"Stockholder Approval Date" means the date that the Guarantor's stockholders
approve the issuance of the Conversion Shares at an annual or special meeting of
stockholders held in accordance with the laws of the State of Nevada and the
rules and regulations of the U.S. Securities and Exchange Commission.

 

“Trading Day” shall mean any day on which the Common Stock is tradable for any
period on the NYSE MKT, or on the principal securities exchange or other
securities market on which the Common Stock is then being traded or quoted.

 

"Trading Price” means the closing bid price of the Common Stock on the NYSE MKT
or, if the NYSE MKT is not the principal trading market for the Common Stock,
the closing bid price of the Common Stock on the principal securities exchange
or trading market where the Common Stock is listed or traded. If the Trading
Price cannot be calculated for the Common Stock on such date, the Trading Price
shall be the fair market value as mutually determined by Wisdom & Wealth and the
Guarantor.

 

 

 
2

--------------------------------------------------------------------------------

Execution Version
 

 

2.     Conversion Rights.

 

(a)     Wisdom & Wealth shall have the right from time to time, and at any time
during the period beginning on the Exchange Approval Date and ending on the
Maturity Date, to convert all or any part of the outstanding Loan Balance into
fully paid and non-assessable shares of Common Stock (or any shares of capital
stock or other securities of the Guarantor into which such Common Stock shall
hereafter be changed or reclassified) at the Conversion Price (a “Conversion”).
All interest which may accrue on the Loan Balance in accordance with the terms
of the Loan Modification shall be paid by the Borrower in cash and shall not be
subject to any Conversion.

 

(b)     The number of shares of Common Stock to be issued upon each Conversion
shall be determined by dividing the Conversion Amountby the applicable
Conversion Price then in effect on the date specified in the notice of
conversion, in the form attached hereto as Exhibit A (the “Notice of
Conversion”), delivered to Guarantor by Wisdom & Wealthin accordance with
Section 2(c) below (the “Conversion Date”).

 

(c)     Subject to the provisions of this Agreement, the Loan Balance may be
converted by Wisdom & Wealthfrom time to time by submitting to the Guarantor a
Notice of Conversion by facsimile, e-mail or other reasonable means of
communication dispatched on the Conversion Date. The Loan Balance may only be
converted by Wisdom & Wealth, and the Guarantor shall have no obligation to
facilitate a Conversion (i) which provides for the issuance of the Conversion
Shares to any other Person, or (ii) if the Notice of Conversion has not been
completed by Wisdom & Wealth in a manner so as to comply with the provisions of
this Agreement and the exemption from registration of the Conversion Shares in
accordance with Rule 3(a)(9) of the Securities Act of 1933, as amended (the
"Securities Act"). The Guarantor and Wisdom & Wealth shall maintain records
showing the amount of the Loan Balance so converted and the dates of such
Conversions. Upon receipt by the Guarantor fromWisdom & Wealth of a facsimile
transmission or e-mail (or other reasonable means of communication) of a Notice
of Conversion meeting the requirements for Conversion as provided in this
Agreement, the Guarantor shall issue and deliver or cause to be issued and
delivered to or upon the order of Wisdom & Wealth certificates for the
Conversion Shares issuable upon such Conversion within three (3) business days
after such receiptsubject to the provisions of Section 4 hereof. In lieu of
delivering physical certificates representing the Conversion Shares issuable
upon Conversion, provided the Guarantor is participating in the Depository Trust
Company (“DTC”) Fast Automated Securities Transfer (FAST) program, upon request
of Wisdom & Wealth and its compliance with the provisions of this Agreement, the
Guarantor shall use its best efforts to cause its transfer agent to
electronically transmit the Conversion Shares issuable upon a Conversion to
Wisdom & Wealth by crediting the account of Wisdom & Wealth’s Prime Broker with
DTC through its Deposit Withdrawal Agent Commission (“DWAC”) system.

 

(d)     Providing that a Conversion is made in accordance with the terms of this
Agreement, and assuming the required holding period under Rule 144 of the
Securities Acthas been satisfied,the certificate representing the Conversion
Shares shall be issued without restrictive legend in accordance with the
provisions of Rule 3(a)(9) of the Securities Act; provided, however, that if
Wisdom & Wealth is a Reporting Person (as that term is defined in Section 4
hereof), the Guarantor may place a control stock legend on the certificate
representing the Conversion Shares. At its expense, the Guarantor shall deliver
such opinions of counsel as its transfer agent deems necessary to facilitate the
issuance of the certificates for the Conversion Shares without a restrictive
legend.

 

 
3

--------------------------------------------------------------------------------

Execution Version
 

 

 

 

3.     Representations and Warranties.

 

(a)     Wisdom & Wealth represents, warrants and covenants to the Guarantor as
follows:

 

(i)     Wisdom & Wealth is an entity duly organized, validly existing, and in
good standing under the laws of its jurisdiction of formation, and has the
corporate power and authority to carry on its business as now conducted and to
own, lease and operate its properties and assets. Wisdom & Wealthhas all
requisite corporate power and authority to execute and deliver this Agreement
and each instrument to be executed and delivered by Wisdom & Wealth in
connection with a Conversion, to perform its obligations hereunder and
thereunder, and to consummate the transactions contemplated hereby. The
execution and delivery of this Agreement and each instrument required hereby to
be executed and delivered by Wisdom & Wealth in connection with any Conversion,
the performance of its obligations hereunder and thereunder and the consummation
by Wisdom & Wealth of the transactions contemplated hereby have been duly and
validly authorized by all necessary corporate action on the part of Wisdom &
Wealth, and no other corporate proceedings on the part of Wisdom & Wealth are
necessary to authorize this Agreement or to consummate the transactions
contemplated hereby. This Agreement has been duly and validly executed by Wisdom
& Wealth, and, assuming this Agreement is duly executed by the Guarantor, this
Agreement constitutes a valid and binding agreement of Wisdom & Wealth,
enforceable against Wisdom & Wealth in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors' rights
and to general equity principles;

 

(ii)     Wisdom & Wealthis the sole and exclusive owner of the Loan which is
owned free and clear of all rights, claims, liens and encumbrances of any nature
whatsoever;

 

(iii)     Wisdom & Wealth has satisfied itself as to the full observance of the
laws of its jurisdiction in connection with the Loan and this Agreement
including (i) the legal requirements of its jurisdiction, (ii) any foreign
exchange restrictions applicable to the Loan and this Agreement and the
transactions contemplated hereby, (iii) any governmental or other consents that
may need to be obtained by Wisdom & Wealth, and (iv) the income tax and other
tax consequences, if any, that may be relevant to the Loan, this Agreement and
the transactions contemplated hereby;

 

(iv)     Neither Wisdom & Wealth nor any of its Affiliates is presently an
Affiliate of the Guarantor;

 

(v)     Wisdom & Wealth shall take such actions and execute and deliver such
documents as the Guarantor shall reasonably request to facilitate the approval
by NYSE Regulation, Inc.of theAdditional Listing Application for the Conversion
Sharesand the continued listing of the Guarantor's Common Stock on the NYSE MKT
without the requirement for the Guarantor to requalify for listing. Wisdom &
Wealth acknowledges its understanding that the LoanBalance is not convertible in
accordance with the terms of this Agreement or otherwise until the Exchange
Approval Date; and

 

(vi)     Wisdom & Wealthis experienced in investments and business matters, has
made investments of a speculative nature and has such knowledge and experience
in financial, tax and other business matters as to enable it to evaluate the
merits and risks of, and to make an informed investment decision with respect
to, this Agreement. Wisdom & Wealth understands that its acquisition of the Loan
and, upon any Conversion thereof, of the ConversionShares, is a speculative
investment, and each it represents that it is able to bear the risk of such
investment for an indefinite period, and can afford a complete loss thereof.

 

 

 
4

--------------------------------------------------------------------------------

Execution Version
 

 

(b)     The Guarantor represents, warrants and covenants to Wisdom & Wealth as
follows:

 

(i)     The Guarantor is a corporation duly organized, validly existing, and in
good standing under the laws of the State of Nevada, and has the corporate power
and authority to carry on its business as now conducted and to own, lease and
operate its properties and assets. The Guarantor has all requisite corporate
power and authority to execute and deliver this Agreement and each instrument to
be executed and delivered by it in connection with a Conversion, to perform its
obligations hereunder and thereunder, and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement and each
instrument required hereby to be executed and delivered by the Guarantor in
connection with any Conversion, the performance of its obligations hereunder and
thereunder and the consummation by the Guarantor of the transactions
contemplated hereby have been duly and validly authorized by all necessary
corporate action on the part of the Guarantor, and no other corporate
proceedings on the part of the Guarantor are necessary to authorize this
Agreement or to consummate the transactions contemplated hereby. This Agreement
has been duly and validly executed by the Guarantor, and, assuming this
Agreement is duly executed by Wisdom & Wealth, this Agreement constitutes a
valid and binding agreement of the Guarantor, enforceable against the Guarantor
in accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors' rights and to general equity principles;

 

(ii)     The Guarantor files annual, quarterly and current reports with the
United States Securities and Exchange Commission pursuant to Section 12 of the
Securities Exchange Act of 1934 (the “SEC Reports”). Since January 1, 2013 the
SEC Reports do not misrepresent a material fact, do not omit to state a material
fact and do not omit any fact necessary to make the statements made therein, in
light of the circumstances under which they are made, not misleading; and

 

(iii)     The Conversion Shares have been duly authorized, and upon issuance in
accordance with the terms of this Agreement,will be validly issued, fully paid
and non-assessable.

 

4.     COVENANTS OF WISDOM &WEALTH.

 

(a)     At such time as Wisdom & Wealth shall become the Beneficial Owner of 10%
or more of the Guarantor's Common Stock (a "Reporting Person"), at its sole
expense Wisdom &Wealthcovenants that it shall promptly comply with the reporting
obligations of Regulation 13D-G ("Regulation 13D-G") of the Securities Exchange
Act of 1934, as amended (the "Exchange Act"), and thereafter from time to time
while it remains a Reporting Person it shall timely file such amendments and
other information as may be required by Regulation 13D-G from time to time. The
Guarantor shall not be required to honor any Conversion Notice if it reasonably
believes Wisdom & Wealth has failed to make the required filings with the
Securities and Exchange Commission as may be required under the Exchange Act.  

 

(b)     Wisdom & Wealth hereby covenants and agrees that it shall not seek to
exercise any control directly or indirectly over the Guarantor's business and
operations, including those of its consolidatedsubsidiaries, nor shall it
otherwise attempt to influence, either directly or indirectly, its management.
Wisdom & Wealth further covenants and agrees so long as it shall own any shares
of Guarantor's common stock that in connection with any annual or special
meeting of stockholders of the Guarantor, or any action by written consent in
lieu of a stockholders meeting, it will vote all of its shares of Guarantor's
common stock either in favor of (or provide a written consent to) or against the
action in question, as determined by the decision of a majority of the
Guarantor's stockholders.

 

 

 
5

--------------------------------------------------------------------------------

Execution Version
 

 

5.     General Provisions.

 

(a)     This Agreement (including the exhibits hereto and any written amendments
hereof executed by the parties) constitutes the entire Agreement and supersedes
all prior agreements and understandings, oral and written, between the parties
hereto with respect to the subject matter hereof.

 

(b)     The section and other headings contained in this Agreement are for
reference purposes only and shall not affect the meaning or interpretation of
this Agreement.

 

(c)     This Agreement and the conversion rights hereunder are not transferrable
or assignable by Wisdom & Wealth without the prior written consent of the
Guarantor, which such consent may not be forthcoming.

 

(d)     Each party to this Agreement, as further evidenced by its signature
below, acknowledges that it has had the opportunity to obtain the advice of
independent counsel of its choosing prior to its execution of this Agreement and
that it has availed itself of this opportunity to the extent it deemed necessary
and advisable. This Agreement has been prepared by Pearlman Schneider LLP,
counsel to the Guarantor.

 

IN WITNESS WHEREOF, this Agreement has been executed by each of the parties
hereto on the date first above written.

 

 

 

ARMCO METALS HOLDINGS, INC.

 

 

 

 

 

 

By:

[sig1.jpg]

 

 

 

Kexuan Yao, Chief Executive Officer

 

 

 

 

 

  SHANGHAI WISDOM & WEALTH INVESTMENT & MANAGEMENT CO., LTD.             By:
[ex10-33img002.jpg]       Gang Li, Chief Executive Officer  

 

 

 

 

 
6

--------------------------------------------------------------------------------

Execution Version
 

 

Exhibit A

 

Notice of Conversion

 

To:     Armco Metals Holdings, Inc.

 

1.     Shanghai Wisdom & Wealth Investment & Management Co., Ltd("Wisdom &
Wealth")hereby elects to convert $__________ (the "Conversion Amount") of the
Loan Balance into ________ Conversion Shares pursuant to the terms of that
certain Agreement dated August __, 2015 (the "Agreement") by and between Wisdom
& Wealth and Armco Metals Holdings, Inc. (the "Company"

 

2.     Please issue and deliver a certificate representing the Conversion Shares
to Wisdom & Wealth to its address set forth below. If delivery of the Conversion
Shares is requested via DWAC, please check this box and provide the requested
information:

 

☐     The Company is requested to electronically transmit the Conversion Shares
issuable pursuant to this Notice of Conversion to the account of Wisdom & Wealth
with DTC through a DWAC system transfer.

 

Name of DTC Prime Broker:          _______________________________

Account Number:                           _______________________________

 

3.     In order to induce the Company to process this Conversion Notice, Wisdom
& Wealth represents, warrants and covenants to the Company that Wisdom & Wealth
has fully and timely complied with its reporting obligations, if any, under
Regulation 13D-G of the Securities Exchange Act of 1934, as amended.

u

Dated:     _______________, 2015

 

 

 

SHANGHAI WISDOM & WEALTH INVESTMENT & MANAGEMENT CO., LTD.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Gang Li, Chief Executive Officer

 

 

 

 